VICKERY, J.
Epitomized Opinion
Action against two defendants for injuries caused him by reason of a collision between two vehicles, one driven by Martin, the other by the Miller-Becker Co. At the trial a verdict was obtained against Martin in the sum of $1500, and verdict for the Miller Becker Co. Teresi brings this action making the Miller-Becker Co. defendant in error, alleging errors why the judgment below should be reversed and the case remanded against the Miller-Becker Co. for a new trial. The appeals court affirmed the judgment, holding:
1. It is not prejudicial error for the court to charge the jury that if the jury had found certain facts to be true the plaintiff would be entitled to recover “provided the plaintiff himself was using ordinary care” when the record does not present any question or contributory negligence.
2. It is not prejudicial error for the court in its charge to state that if there was no collision then the Miller-Becker Co. would not be liable when the answer of the Miller-Becker Co. admits there was a collision.